DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/995,973 filed on August 18, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0348676).
In regard to claim 1, Zhou et al. discloses a method for generating a U-turn path in an autonomous vehicle, the method comprising: 
calculating, by an area calculating device, a drivable area (see [0020] wherein a set of driving parameters are generated and is used to plan a trajectory to navigate the autonomous driving vehicle)  (see also [0048] for similar reasonings); 
generating, by a path generator, multiple paths drivable in the drivable area ( [0057] discloses generating a set of trajectory candidates based on the driving scenario in view of the driving environment …with reference to the U-turn scenario shown in FIG. 4, a set of different trajectory candidates may be generated including a trajectory candidate denoted by line 404 shown in FIG. 4. Other trajectory candidates may have different trajectories such as one which has a wider turning angle which allows the ADV to turn into the right lane rather than the left lane as shown in FIG. 4.); 
filtering, by a learning device, a driving strategy path among the multiple paths based on deep learning ([0057] discloses for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV); and 
determining, by a controller, a final path from the filtered candidate paths ([0057] discloses optimum trajectory to drive the ADV and [0058] discloses selecting one (e.g., line 404 of FIG. 4) of the trajectory candidates having a lowest cost as the optimized trajectory).

In regard to claim 11, Zhou et al. discloses an apparatus for generating a U-tum path in an autonomous vehicle, the apparatus comprising:
 a fusion device configured to generate fusion information (fusion device corresponds to perception and planning system 110 in Fig. 3A which includes localization module 301, perception module 302, prediction module 303, decision module 304, planning module 305, control module 306, routing module 307 see [0034] ); 
an area calculating device configured to calculate a drivable area based on the fusion information  (para. [0043] discloses that based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis.
a path generator configured to generate multiple paths drivable in the drivable area ( [0057] discloses generating a set of trajectory candidates based on the driving scenario in view of the driving environment …with reference to the U-turn scenario shown in FIG. 4, a set of different trajectory candidates may be generated including a trajectory candidate denoted by line 404 shown in FIG. 4. Other trajectory candidates may have different trajectories such as one which has a wider turning angle which allows the ADV to turn into the right lane rather than the left lane as shown in FIG. 4.); 
a leading device configured to filter a driving strategy path among the multiple paths based on deep learning; ([0057] discloses for each of the trajectory candidates, optimizing the trajectory candidate using the one or more driving parameters to derive an optimized trajectory to drive the ADV); and 
a controller configured to determine a final path from the filtered candidate paths([0057] discloses optimum trajectory to drive the ADV and [0058] discloses selecting one (e.g., line 404 of FIG. 4) of the trajectory candidates having a lowest cost as the optimized trajectory).
.





In regard to claim 2, Zhou et al. discloses wherein the drivable area is calculated based on at least one of information about an object around a host vehicle (see [0039], [0038]), information about a road around the host vehicle (see [0038], [0033]), or information about a structure around the host vehicle (see [0038]).

In regard to claim 12, Zhou et al. discloses wherein the fusion device includes: 
an object fusion module configured to generate object information around a host vehicle (see 0039], [0038]); a road information fusion module configured to generate road information around the host vehicle ( [0057] discloses generating a set of trajectory candidates based on the driving scenario in view of the driving environment …with reference to the U-turn scenario shown in FIG. 4, a set of different trajectory candidates may be generated including a trajectory candidate denoted by line 404 shown in FIG. 4. Other trajectory candidates may have different trajectories such as one which has a wider turning angle which allows the ADV to turn into the right lane rather than the left lane as shown in FIG. 4.); and 
a location information fusion module configured to generate global coordinate information necessary to generate the road information (see [0037]).

In regard to claims 3 and 13, Zhou et al. discloses wherein filtering the driving strategy path includes: 
 	classifying input information collected from a plurality of peripheral devices in a deep learning classification technique (see at least Fig. 4 and [0047]-[0048]  and ; selecting a most suitable U-tum strategy through neural network learning based on the classified input information (see [0047]-[0048]); and excluding a path, which is not matched to the selected U-tum strategy, from the candidate paths (see [0047]-[0048]).
In regard to claims 4 and 14, Zhou et al. discloses wherein selecting the most suitable U-turn strategy through the neural network leading based on the classified input information includes: 
obtaining a plurality of previously generated U-tum strategy lists (see at least [0057]); 
calculating a similarity probability for each U-turn strategy included in the U-turn strategy list through the neural network learning for the multiple paths; and selecting a most suitable U-turn strategy based on the similarity probability calculated for each U-turn strategy (see at least [0033], [0054], [0057], [0058]).

In regard to claims 5 and 15, Zhou et al. discloses wherein the multiple paths, which are not mapped to the U-tum strategy included in the U-tum strategy list, are filtered (see at least [0033], [0054], [0057], [0058])..

In regard to claims 6 and 16, Zhou et al. discloses wherein a neural network has a deep leaning structure of at least one of convolution neural networks (CNN) (see at least [0049] CNN), a recurrent neural network (RNN), deep neural networks (DNN), a restricted Boltzmann machine (RBM), deep belief networks (DBN), a long short-term memory (LSTM), a gamma neural network (GAN), or a softmax model.

In regard to claims 7 and 17, Zhou et al. discloses wherein determining the final path includes: 
calculating an evaluation score for each candidate path for at least one of risk, curvature, or distance(see at least [0057], [0058] wider U-turn angle); and determining the final path based on the evaluation score calculated for each candidate path, and wherein the final path determined according to a situation where a host vehicle is traveling is recorded in a database and is used in the deep learning (see at least [0057], [0058]).

In regard to claims 8 and 18, Zhou et al. discloses wherein the object includes a static object and a dynamic object(see at least [0039]), and wherein the static object is used to calculate the drivable area and the dynamic object is used to analyze a risk of an outside vehicle approaching from a lane opposite to a lane on which the host is traveling (see at least [0039]-[0041]). 

In regard to claims 9 and 19, Zhou et al. discloses wherein calculating the drivable area includes: calculating a first drivable area based on the road information; calculating a second drivable area based on the static object; and determining an area, where the first drivable area and the second drivable area are overlapped, as a final drivable area (see at least [0043]-[0044]).

In regard to claims 10 and 20, Zhou et al. discloses constructing a training model for the deep learning ([see [0057]), wherein the training model is constructed by: constructing an initial learning model through simulation-based deep learning (see [0034] and  [0050], wherein [0050] discloses any suitable algorithm may be used to find the best optimal parameters of the driving scenario and outputs the optimal driving parameters to trajectory optimization module 504 which generates the data inputted to machine-learning model module); 
constructing big data through cloud server-based ([0022]) deep learning (see [0034] and  [0050], wherein [0050] discloses any suitable algorithm may be used to find the best optimal parameters of the driving scenario and outputs the optimal driving parameters to trajectory optimization module 504 which generates the data inputted to machine-learning model module); and
 constructing a local database (see [0035]) through personalized deep learning (see at least [0052] and [0050], wherein [0050] discloses any suitable algorithm may be used to find the best optimal parameters of the driving scenario and outputs the optimal driving parameters to trajectory optimization module 504 which generates the data inputted to machine-learning model module).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2018/0362035 discloses methods, devices and apparatuses pertaining to U-turn assistance. The method may include receiving, by a computing device, vehicle information associated with a vehicle from a plurality of sensors that are placed on a plurality of locations of the vehicle and obtaining a length and a width of the vehicle based on the received vehicle information. The computing device may calculate a turning radius of the vehicle, and provide a recommendation for routing the vehicle based at least in part on the turning radius. 
 	US 2019/0005812 discloses method employing machine learning approaches including any one or more of: supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, regression, an instance-based method, a regularization method, a decision tree learning method, a Bayesian method, a kernel method, a clustering method, an associated rule learning algorithm, a neural network model, a deep learning algorithm.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661